Citation Nr: 1809399	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia, murmur heart palpations.

2.  Entitlement to service connection for lung granuloma.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for bilateral ankle pain with osteoarthritis.

5.  Entitlement to an initial compensable rating for meniscus tear, right knee.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Baskerville


INTRODUCTION

The Veteran served on active duty in the Army from February 1988 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.   


FINDING OF FACT

In a June 2017 correspondence, the Veteran informed the Board that the Veteran wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. §§ 7105(b) and (d) (2012); 38 C.F.R. § 20.204 (2017).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2017 correspondence, the Veteran indicated in writing that he wished to withdraw the pending appeal.  As the Veteran has asserted that he wants to withdraw the issues on appeal, under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over the issues which was withdrawn.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw an appeal through written correspondence.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


